 

 

BIDAVIS

September 3, 2020 Whi U E LTH AU

attorneys at law

Via_U.S. Mail and Electronic Filing

Chief Judge Pamela Pepper

United States Courthouse Room 208
517 East Wisconsin Avenue
Milwaukee, WI 53202

Re: Geebo LLC v. Village of Somers, et al., Case No. 19-cv-175

Dear Judge Pepper:

I write to you on behalf of Plaintiff Geebo LLC, d/b/a Somers House, first, to provide the Court
with a flash drive containing an exhibit relevant to Somers House’s Motion for Partial Summary
Judgment. The flash drive includes Exhibit C to my supporting declaration, which is an audio
file referenced in our Proposed Findings of Fact and supporting Memorandum of Law, Please
contact my office should you or your staff have issues accessing the audio file.

I write, next, concerning the Somers House’s pending Rule 7(h) Motion for Leave to submit a
Second Amended Complaint. (Doc. 49 & 49-1). Somers House’s proposed new pleading sought
to clarify its intent to seek declaratory relief against Defendant Village of Somers—specifically,
that certain provisions of the Village’s cabaret ordinance scheme are unconstitutional.

Somers House based its motion for leave to amend on its representation that it didn’t need further
discovery on that claim and could file a timely dispositive motion to resolve the solely-legal
issue of whether the ordinance is facially unconstitutional. Somers House has complied with its
representations and submitted by the September 3 deadline its Motion for Summary Judgment
materials on its proposed declaratory judgment claim. I’d ask for immediate briefing on this
motion should the Court grant Somers House’s pending motion for leave to amend.

Thank you for your attention to this matter.
Sincerely,

Davis & Kuelthau, s.c.
Electronically signed by Ryan M. Wiesner

Ryan M. Wiesner

RMW:pl

Phone 444,276,0200 Direct 414.225.1443 Fax 414.278.3643
4418. Kifbourn Avenue Suite 1400, Milwaukee, Wi 57202

nvesneradkatiorneys.com

Case 2:19-cv-00175-PP_ Filed 09/08/20 Pag@ 1 @kobkrE@CUIGHEEN HAP | MILWAUKEE

N:\DOCS\889-48\00002\ 14270909 www.dkattorneys.com
